DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/2022 have been considered by the Examiner.

Response to Amendments 

Entry of Amendments

Claim(s) 1-11 and 13 have been amended.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 5 and 11-13 are now withdrawn as amendments made to claim(s) have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant's amendments/arguments with respect to Claim(s) 1-13 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-13 herein.

Claim Objections
Claim(s) 1, 5, 7 and 11-13 are objected to because of the following informalities:  
Claim(s) 1 and 7 recite a differential current (Id, Idm, Idf) and a differential measuring current (Id, Idm). It is not clear from reference IDs inside parenthesis if one or all of Id, Idm, idf are considered differential current and if “a differential measuring current” is considered a part of or same as “a differential current”. The Examiner suggests clarifying reference IDs to restore clarity.
Claim(s) 5 and 11 recite differential measuring current curve (Idm) and  differential measuring current (Id, Idm). The Examiner suggests clarifying reference IDs to restore clarity.
Claim(s) 12-13 recite differential measuring current curve (Idm) and  differential measuring current (Idm). The Examiner suggests clarifying reference IDs to restore clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over DANESH et al. (US 20130128396; hereinafter DANESH) in view of Kohler et al. (DE202004006164).
Regarding claim 1, DANESH teaches in figure(s) 1-22 a grounded socket (10) (40 in fig. 2; para. 45 - electrical apparatus may be a socket, a plug or electrical adapter) for insulation fault location (para. 10 - parallel arc fault involves arcing between two conductors, such as between a live conductor and a neutral … when conductor insulation is damaged or deteriorates over time or through usage) in an ungrounded power supply system (2) (Live 44,Neutral 46 or para. 41 - three phase electrical supply) including insulation monitoring by a standard insulation monitoring device (para. 115 - AFCI 40 comprises a current sensor 52) (4) for determining an insulation resistance (Rf) of the ungrounded power supply system (2) (para. 6 - insufficient grounding within an electrical system. the casing of electrical equipment may be improperly grounded such that when a person touches the casing he presents a lower impedance path to ground should the casing become live), the grounded socket (10) comprising: 
a housing (16) (40; fig. 2) having electrical contacts (17)(contacts for 44,46), 
a signaling device (14) for signaling an insulation state (leakage signaling from CT to CB; para. 9 - differential current transformer therefore provides a measure of the leakage current. A circuit breaker may then be operated in dependence on the secondary winding current exceeding a threshold value for a period of time, which corresponds to a maximum level of safe fault current), and 

    PNG
    media_image1.png
    583
    541
    media_image1.png
    Greyscale

a current measuring device (12) for detecting and evaluating a differential current (Id, Idm, Idf), the current measuring device (12) having a measuring current transformer (current transformer 42) (20) and evaluating electronics (amplifier 48, logic 50) (22), characterized in that the current measuring device (12) is configured for high-resolution detection (para. 36 - resolution and gain matching is better than 1 mA) and evaluation of a measuring current (Im) driven by the measuring voltage (Um) as a differential measuring current (para. 115 – differential current transformer 42 is therefore operative to determine the difference between the current signals present in the live and neutral conductors 44) (Id, Idm).
DANESH does not teach explicitly superimposing a measuring voltage (Um) on the ungrounded power supply system for determining an insulation resistance (Rf) of the ungrounded power supply system.
However, Kohler teaches in figure(s) 1-3 superimposing a measuring voltage (Um) (para. 35 :- a test voltage generator 3 is activated in such a way that it then generates a mains-driven test current with a fixed frequency via the bleeder resistors Re; para. 25 - unsmoothed and mains-synchronous pulsating leakage currents are generated between the conductors via a mains-connected test voltage generator; para. 5 - summation current circuits; figs. 1-3) on the ungrounded power supply system for determining an insulation resistance (Rf) (para. 40 - an insulation resistance with an ohmic resistance Re and a capacitive resistance Ce) of the ungrounded power supply system (para. 1 - a device for locating insulation faults in an unearthed electrical AC voltage network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DANESH by having superimposing a measuring voltage (Um) on the ungrounded power supply system for determining an insulation resistance (Rf) of the ungrounded power supply system as taught by Kohler in order to provide measurement test current in ungrounded isolated network as evidenced by "In isolated networks, earth faults are located in a similar way by arranging overcurrent relays in the summation current circuits via the capacitive earth fault current across the earth fault point." (para. 5 of Kohler).

Regarding claim 2, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, wherein the current measuring device (12) is configured to detect and evaluate a fault current (If) flowing at a network frequency of the ungrounded power supply system (2) as a differential fault current (Id, Idf) (para. 11 - operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault).

Regarding claim 3, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1 wherein the current measuring device (12) is AC/DC- sensitive (para. 4 - current shunt is capable of measuring both AC and DC and provides for linearity of measurement … current transformer … capable of measuring AC only).

Regarding claim 4, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, wherein the current measuring device (12) has a test loop (15) routed through the measuring current transformer (20) for generating a test current (para. 115 -  test circuitry 58, which is operative on manual actuation to simulate a dangerous arc and thereby trigger the circuit interrupter) (It).

Regarding claim 6, DANESH teaches in figure(s) 1-22 the grounded socket (10) for insulation fault location according to claim 1, realized as a permanently installed socket (32), as an adapter plug (40 in fig. 2; para. 45 - electrical apparatus may be a socket, a plug or electrical adapter) (34) or as a mobile line coupler (36).

Regarding claim 7, DANESH teaches in figure(s) 1-22 a method for insulation fault location (para. 10 - parallel arc fault involves arcing between two conductors, such as between a live conductor and a neutral … when conductor insulation is damaged or deteriorates over time or through usage) in an ungrounded power supply system (2) (Live 44,Neutral 46 or para. 41 - three phase electrical supply) including insulation monitoring by a standard insulation monitoring device (para. 115 - AFCI 40 comprises a current sensor 52) (4) superimposing a measuring voltage (Um) on the ungrounded power supply system (2) for determining an insulation resistance (Rf) of the ungrounded power supply system (2), the method comprising the method steps to be executed in a grounded socket according to claim 1, including detecting and evaluating a differential current (Id, Iam, Iaf) by means of a current measuring device (12) having a measuring current transformer (current transformer 42) (20) and evaluating electronics (amplifier 48, logic 50) (22), signaling an insulation state by means of a signaling device (14) (leakage signaling from CT to CB; para. 9 - differential current transformer therefore provides a measure of the leakage current. A circuit breaker may then be operated in dependence on the secondary winding current exceeding a threshold value for a period of time, which corresponds to a maximum level of safe fault current), wherein a measuring current (Im) driven by the measuring voltage (Um) is detected and evaluated as a differential measuring current (Id, Iam) (para. 115 – differential current transformer 42 is therefore operative to determine the difference between the current signals present in the live and neutral conductors 44) in high resolution (para. 36 - resolution and gain matching is better than 1 mA) by means of the current measuring device (12).

Regarding claim 8, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 7, wherein a fault current (If) flowing at a network frequency of the ungrounded power supply system (2) is detected and evaluated as a differential fault current (Id, Idf) by means of the current measuring device (12) (para. 11 - operative at a sufficiently high frequency to identify and act upon the current waveform present in at least one of the conductors to thereby detect the arc fault).

Regarding claim 9, DANESH teaches in figure(s) 1-22 the method for insulation fault location according to claim 7 wherein the detection and evaluation by means of the current measuring device (12) is AC/DC-sensitive (para. 4 - current shunt is capable of measuring both AC and DC and provides for linearity of measurement … current transformer … capable of measuring AC only).

Regarding claim 10, DANESH teaches in figure(s) 1-22 the method for insulation fault location according claim 7, further including the step of generating a test current (It) which is routed through the measuring current transformer (20) of the current measuring device (12) by means of a test loop (para. 115 -  test circuitry 58, which is operative on manual actuation to simulate a dangerous arc and thereby trigger the circuit interrupter) (15).

Allowable Subject Matter
Claim(s) 5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts of record do not fairly teach or suggest “ wherein the evaluating electronics are configured to assess the differential measuring current curve in order to establish synchronous insulation fault signaling between the insulation monitoring device and the grounded socket” including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior arts of record do not fairly teach or suggest “further including the step of assessing the differential measuring current curve by means of the evaluating electronics in order to synchronize insulation fault signaling between the insulation monitoring device and the grounded socket” including all of the limitations of the base claim and any intervening claims.
Claim(s) 12-13 are objected for dependent upon claim 11.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868